Citation Nr: 1541321	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder to include degenerative joint disease.

2.  Entitlement to service connection for a lumbar disorder to include degenerative disc disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1975 to December 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Wichita, Kansas Regional Office (RO) which denied service connection for congential transitional vertebral body with sacralization and L4-5 degenerative disc disease.  In August 2014, the Board remanded the issue of entitlement to service connection for a low back disability.  

In February 2014, the RO, in pertinent part, denied service connection for left hip degenerative joint disease.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2015 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The requested Board hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.
2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




